89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James A. WILLIS, Appellant,v.UNITED STATES of America, Appellee.
No. 95-3632.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 17, 1996Filed:  June 21, 1996

Before BOWMAN, HEANEY, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
James A. Willis appeals the district court's denial of his section 2255 motion to set aside his convictions for his involvement in a cocaine distribution conspiracy.1  Willis argues that the district court should have provided him with an evidentiary hearing to consider his claim that he was denied effective assistance at trial.   Having carefully reviewed the record and the parties' briefs,2 we conclude that the district court correctly concluded that Willis has not established either that counsel's errors were below an objective standard of reasonableness or that the errors prejudiced him.   Accordingly, we affirm the district court's denial of Willis' motion.   See 8th Cir.  R. 47B.



1
 Our court affirmed Willis' convictions on his direct appeal in United States v. Swinney, 970 F.2d 494 (8th Cir.1992), cert. denied sub nom.   Willis v. United States, 113 S.Ct. 1650 (1993)


2
 Appellant's motion to file a supplemental appendix is granted.   That appendix is part of the record reviewed by this court
Appellant's motion for production of documents is denied, and his attorney's motion for leave to withdraw is dismissed as moot.